Title: To Thomas Jefferson from Albert Gallatin, 24 July 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York July 24th 1802
          
          I received yesterday your’s of the 20th, and will attend to the dates of the several commissions. I have written to the Dept. of State in order that they should transmit to you for your signature commissions for the port of Massac, (vice Chribs the horse thief) and to fill the vacancies caused by the resignations of Foster & Goforth; also two commissions of inspector of the revenue (for signing certificates accompanying spirits transported coastways & inland) for the new collector of Marblehead & for the new supervisor of Pennsylvania. I think you may at once fill that for Commissioner in Symmes case, vice Goforth, with John Selman’s name. From Cincinnati I do not expect any better recommendation than that of Capn. Lewis.
          T. Coxe wrote to me yesterday that he had been waited upon by the democratic committee of Philada., to announce to him that he was selected as candidate to fill the place of Member of Congress vice W. Jones who cannot serve after next session; but that, on account of the narrowness of his income, he meant to decline; & gave me that information, in order that an idea that he was to be the candidate might not interfere with his official restoration.
          Israel Whelen has given me private intimation that, after the next winter he could not hold the office of purveyor of public supplies. I am sorry for it, as he has been the only useful agent in Philada., to procure for the Treasury remittances in Holland. The office is 2000 dollars, & I suppose T. Coxe will want it.
          My health is much better & I intend leaving this place so as to arrive in Washington the last day of this month. Whilst here I have succeeded in contracting for 700,000 Guilders more on Holland—I want about one million more before 1st Septer. & am in hopes to obtain them before the end of this month. The exchange continues, and, it is generally expected, will continue unfavorable.
          John Vancleve one of the Commissrs. of Bankruptcy for Philada. is dead. Several applications have been made, though not from very sound quarters. I think five are enough & that the vacancy need not be filled.
          I am with attachment and respect Your obedt. Servt.
          
            Albert Gallatin
          
          
            I have evidence of E. Livingston recovering the amount of bonds put in suit, & not paying the same to the Collector. If possible, I will try to probe the thing, but feel very uneasy about the consequences. He knows that all his friends here think the office of dist. atty. incompatible with that of Mayor, & that they will make it so by law at the next meeting of the State legislature; and I have no doubt he keeps it only for the sake of using the public money. His character, in money matters, is blasted; and it must be observed that dist. attornies give no security
          
         